     Case 5:18-cv-02065-CJC-KK Document 26 Filed 05/13/19 Page 1 of 3 Page ID #:167




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     Law Offices of Todd M. Friedman, P.C.
      21550 Oxnard Street Suite 780
3     Woodland Hills, CA 91367
4
      Phone: (877) 206-4741
      Fax: (866) 633-0228
5     tfriedman@toddflaw.com

6
      Attorney for Plaintiff
7

8                               UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10

11     STEVE GALLION, individually and )               Case No. 5:18-cv-02065-CJC
12
       on behalf of all others similarly )
       situated,                         )
13                                       )             JOINT STIPULATION OF
       Plaintiff,                        )             DISMISSAL OF PLAINTIFF’S
14
                                         )             INDIVIDUAL CLAIMS WITH
15                           v.          )             PREJUDICE AND PUTATIVE
                                         )             CLASS CLAIMS WITHOUT
16     CALLINGPOST                       )             PREJUDICE
17
       COMMUNICATIONS, INC.;             )
        DOES 1-10 Inclusive,             )
18                                       )
                    Defendant.           )
19                                       )
20

21
              NOW COME THE PARTIES, by and through their attorneys, to
22
      respectfully request that this Honorable Court dismiss this matter with prejudice
23
      as to Plaintiff’s individual claims, and without prejudice as to the putative class
24
      pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each
25
      party shall bear his/its own costs and attorneys’ fees. A proposed order has been
26
      concurrently submitted to this Court via email.
27

28




                                        Stipulation to Dismiss- 1
     Case 5:18-cv-02065-CJC-KK Document 26 Filed 05/13/19 Page 2 of 3 Page ID #:168




1          Respectfully submitted this 13th day of May, 2019.
2
                                             By: s/Adrian R. Bacon
3                                                Adrian R. Bacon, Esq.
4                                                Attorney for Plaintiff
5
                                             By: s/Justin M. Brandt
6                                                Justin M. Brandt, Esq.
7
                                                 Attorney for Defendant

8

9                                  Signature Certification
10          Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby certify that Justin
11
      M. Brandt, counsel for Defendant, concurs in this filing’s content, and I have
12
      obtained his authorization to affix his electronic signature to this document.
13

14    Dated: May 13, 2019 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
                                             By: s/Adrian R. Bacon
16                                               Adrian R. Bacon, Esq.
17                                               Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 2
     Case 5:18-cv-02065-CJC-KK Document 26 Filed 05/13/19 Page 3 of 3 Page ID #:169




1     Filed electronically on this 13th Day of May, 2019, with:
2
      Notification sent electronically via the Court’s ECF system to:
3

4     Honorable Judge of the Court
      United States District Court
5

6     All Counsel of Record as Recorded on the Electronic Service List.
7
      This 13th Day of May, 2019.
8
      s/Adrian R. Bacon
9     ADRIAN R. BACON
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
